UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filedby the Registrant x Filedby a Party other than the Registrant o Check the appropriate box: o Preliminary proxy statement. o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). o Definitive proxy statement. x Definitive additional materials. o Soliciting material pursuant to § 240.14a-12. Antares Pharma, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ANTARES PHARMA, INC. Princeton Crossroads Corporate Center 250 Phillips Boulevard Suite 290 Ewing, NJ 08618 ANNUAL MEETING OF STOCKHOLDERS May 17, 2012 9:00 a.m. ET 200 Princeton South Corporate Center Ewing, New Jersey 08628 Antares Pharma, Inc. Princeton Crossroads Corporate Center 250 Phillips Boulevard Suite 290 Ewing, NJ 08618 proxy Annual Meeting of Stockholders to be held on May 17, 2012. This Proxy is solicited on behalf of the Board of Directors. Please mark, sign, date and return in the enclosed envelope. By signing the proxy, you revoke all prior proxies and appoint PAUL K. WOTTON and ROBERT F. APPLE, or either one of them, as Proxies, each with the power to appoint his substitute and to act without the other, and authorize each of them to represent and to vote, as designated herein, all shares of common stock of Antares Pharma, Inc., held of record by the undersigned on March 30, 2012, at the Annual Meeting of Stockholders of the Company to be held on May 17, 2012, or any adjournment thereof. See reverse for voting instructions. Shareowner ServicesSM P.O. Box 64945 St. Paul, MN55164-0945 THIS PROXY, WHEN PROPERLY EXECUTED, WILL BE VOTED IN THE MANNER DIRECTED HEREIN BY THE UNDERSIGNED STOCKHOLDER. IF NO DIRECTION IS MADE, THIS PROXY WILL BE VOTED “FOR” THE PROPOSALS SET FORTH BELOW AND THE PROXIES WILL BE AUTHORIZED TO VOTE IN THEIR DISCRETION WITH RESPECT TO OTHER MATTERS THAT MAY PROPERLY COME BEFORE THE MEETING. ò Please detach here ò The Board of Directors recommends that you vote “FOR” each of the Proposals 1, 2 and 3. 1.
